Citation Nr: 1517581	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  09-44 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for asthma prior to June 9, 2010, and in excess of 60 percent on and after June 9, 2010. 

2.  Entitlement to an initial rating in excess of 30 percent for an adjustment disorder with mixed anxiety and depressed mood.

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial rating in excess of 10 percent for rosacea.  

5. Entitlement to an initial compensable raring for allergic rhinitis.  

6. Entitlement to an initial compensable rating for external hemorrhoids.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran was discharged from the Army Reserve in March 1999, following which he served on active duty in the U.S. Navy from March 1999 to September 2007, inclusive of service in Kuwait, as part of the Southwest Asia Theatre of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, granting service connection for each of the disorders at issue and assigning initial ratings therefor.  It was most recently before the Board in December 2014, at which time it was remanded to permit the agency of original jurisdiction to review certain evidence it had received prior to the return of the case to the Board.  

FINDINGS OF FACT

1.  From October 1, 2007, to June 8, 2010, the Veteran's asthma was characterized by not more than daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication with a forced expiratory volume at one second (FEV-1) or a ratio of FEV-1 to forced vital capacity (FVC) of 56 to 70 percent predicted; on and after June 9, 2010, such disorder is shown to be manifested by not more than an FEV-1 or a ratio of FEV-1 to FVC of 40 to 55 percent predicted, or more than monthly visits to a medical professional for management of exacerbations, or three or more courses of systemic corticosteroids within a year's time.  

2.  From October 1, 2007, to the present, his adjustment disorder with mixed anxiety and depressed mood is shown to have been manifested by not more than an occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

3.  From October 1, 2007, to the present, his GERD is shown to have been manifested by not more than two or more of the symptoms for the 30 percent evaluation (persistently recurrent epigastric distress with dysphagia, pyrosis, regurgitation, accompanied by substernal or arm or shoulder pain, and productive of a considerable impairment of health).  

4.  From October 1, 2007, to the present, his rosacea is shown to be manifested by not more than 20 percent of involvement of the total body or exposed areas affected or more than intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a duration of less than six weeks during the previous 12-month period.  

5.  From October 1, 2007, his allergic rhinitis is shown to be manifested by less than a 50 percent obstruction of the nasal passage on both sides and without complete obstruction on one side, without a showing of nasal polyps.  

6.  From October 1, 2007, to the present, his external hemorrhoids are not shown to be more than mild or moderate; evidence of thrombosis, irreducibility, excessive redundant tissue, and frequent recurrences is not indicated.  

7.  The schedular criteria for evaluation of each of the disorders herein on appeal fully encompass all pertinent symptoms and manifestations of each such disability.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial rating in excess of 30 percent for asthma prior to June 9, 2010, and in excess of 60 percent on and after June 9, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2014).

2.  The criteria for assignment of an initial rating in excess of 30 percent for an adjustment disorder with mixed anxiety and depressed mood from October 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9440 (2014).

3.  The criteria for assignment of an initial rating in excess of 10 percent for GERD from October 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7399-7346 (2014).

4.  The criteria for assignment of an initial rating in excess of 10 percent for rosacea from October 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.97, Diagnostic Code 6602 (2014).

5.  The criteria for assignment of an initial compensable rating for allergic rhinitis from October 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7899-7806 (2014). 

6.  The criteria for assignment of an initial compensable rating for external hemorrhoids from October 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s). The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Remand compliance

As indicated above, the Board previously remanded this case on one or more occasions for additional actions, with the most recent remand occurring in December 2014.  There has been substantial compliance with the directives set out by Board in its prior remands and on that basis, and in the absence of any allegation on the part of the Veteran as to a lack of remand compliance, the Board finds that no further remand is necessary.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Duties to notify and assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  Of record are service treatment records, as well as examination and treatment records compiled by VA and non-VA sources following the Veteran's separation from service.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed, and has not argued that any error or deficiency in the retrieval of pertinent records has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Mayfield, supra.  

The record indicates that the Veteran has been afforded multiple VA medical examinations in order to assess the nature and severity of the various disorders herein at issue.  The Veteran's claims folder was not made available to each and every VA examiner as to those examinations, but in the limited instances in which that may have been the case, detailed findings were provided as to the current severity of the individual disorder, and, as such, the absence of the claims folder 

alone is not found to be an adequate reason to discredit the findings provided.  The Veteran has expressed disagreement with the conclusions reached by VA examiners as to one or more disorders, but each VA examination is shown to be sufficiently detailed and complete as to permit fair and equitable rating of each disorder.  For those reasons, no further remand for one or more additional VA examinations is deemed necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii). 

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing law and regulations. 

Analysis

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

Asthma

The record reflects that service connection for asthma was established by the RO in a rating decision of January 2008 and at that time a 30 percent rating was assigned under DC 6602, effective from October 1, 2007.  By rating action in May 2013, the 30 percent rating was increased to 60 percent, effective from June 9, 2010, based on a showing of intermittent use or bursts of (oral or parenteral) corticosteroids.  Hence, by this appeal, the Veteran seeks a rating in excess of 30 percent for his asthma from October 1, 2007, to June 8, 2010, and in excess of 60 percent on and after June 9, 2010.  

In his oral and written statements of record, the Veteran and his spouse indicated that his asthma is comprised of chest heaviness and wheezing for which an inhaler and other medications are needed.  The Veteran reports having seen a physician for one or more exacerbations of his asthma during the last year of military service, as well as having taken three or more courses of steroids during that last year of service for management of his asthma.  

Under DC 6602, a 100 percent evaluation is assignable with an FEV-1 of less than 40 percent predicted, or; the ratio of FEV-1 to FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  A 60 percent evaluation is assigned for an FEV-1 of 40 to 55 percent predicted, or; an FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Where the FEV-1 is 56- to 70-percent predicted, or; the FEV-1/FVC is 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication is required, a 30 percent rating is for assignment.  If the FEV-1 is 71- to 80-percent predicted, or; the FEV-1/FVC is 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy is required, a 10 percent rating is assignable.  With all ratings the absence of clinical findings of asthma at the time of examination, requires a verified history of asthmatic attacks.  38 C.F.R. § 4.97, DC 6602. 

When examined by VA in December 2007, the Veteran voiced complaints of chronic wheezing with increased activity and daily use of an inhaler and Zyrtec, as well as coughing, and dyspnea with activity.  The Veteran did note that his asthma attacks were occurring three times weekly, but it was indicated that there was less than one clinical appointment yearly for exacerbations.  Despite those complaints, objective examination showed no respiratory abnormality and pulmonary function studies were interpreted by the examiner as within normal limits.  In particular, the FEV-1 was 99 percent predicted and the ratio of FEV1 to FVC was 97 percent predicted.  Such findings were found by the VA examiner to indicate no obstructive or restrictive ventilatory impairment.  Significant effects on work were noted by the VA examiner to result involving a lack of manual dexterity and stamina, weakness, and fatigue.  Moderate impairments for chores, shopping, and exercise were found and a severe restriction for travelling was shown.  No impairment for bathing or dressing was indicated.  

On a VA examination in December 2012, usage of three oral corticosteroidal medications over the past year was noted through a self-reported history reported by the Veteran.  The last Medrol Dosepak was found to have been prescribed in June 2010 and there was no objective evidence of corticoid bursts since that time.  Use of an inhaler was noted with the last prescription therefor being filled in July 2010.  The VA examiner found that the Veteran's asthma required intermittent or bursts of systemic (oral or parenteral) corticosteroids per the Veteran.  Daily use of inhalational bronchodilator therapy was required up to three times daily, but last filled by VA in mid-2010.  No antibiotic use, oxygen, or respiratory failure was indicated, nor were physician visits for required care of exacerbations.  Pulmonary function studies disclosed an FEV-1 was 99 percent predicted and the ratio of FEV1 to FVC was 101 percent predicted.  

VA outpatient records denote treatment for moderate asthma in September and October 2014, and on the latter occasion, there was noted to be an exacerbation.  Pulmonary function studies in October 2014 disclosed an FVC of 109.4 percent and an FEV-1 of 88.1 percent (from which a ratio of FEV-1 to FVC is calculated at 80.5 percent).  

The salient evidence on file fails to document an increased level of the Veteran's asthma beyond that contemplated by the assigned 30 and 60 percent ratings, both from October 1, 2007 to June 8, 2010, and thereafter.  As for the earlier period, a preponderance of the evidence is against a showing of reduced pulmonary function on testing as to warrant any increase beyond 30 percent; at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  As well, evidence developed during the more recent period preponderates against a finding that a 100 percent rating is for assignment from June 9, 2010, in the absence of a showing of more than one asthma attack per week with episodes of respiratory failure or required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  

The Veteran contends that the initial ratings previously assigned for his asthma are inadequate and both he as a nurse practitioner and his spouse, a physical therapist, offer testimony to that effect.  They are competent to offer such testimony and while it is not inherently incredible, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), their testimony is not borne out by the other evidence of record and, thus, is not found to be persuasive.  That evidence includes the reports of VA examinations in 2007 and 2012, as well as records of VA outpatient treatment compiled during the relevant time period from 2007 to the present.  Notice is taken that both the Veteran and his spouse are medical professionals and while they did not appear at the hearing as such, their testimony is not incredible but inconsistent with the rating criteria providing for higher ratings.  The record otherwise fails to identify the requisite findings on pulmonary function studies, the necessary frequency of physician management of exacerbations, or systemic use of corticosteroids at the required rate during the period(s) at issue as to warrant any initial rating in excess of those previously assigned.  

As a preponderance of the evidence is against the Veteran's claim for higher initial schedular ratings for asthma, his appeal must be denied without application of reasonable doubt.  38 U.S.C.A. § 5107(b); see Fenderson, supra; see also, Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether the Veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111 (2008). The rating criteria contemplate reduced pulmonary function, exacerbations requiring physician management, and/or respiratory failure and use of systemic corticosteroids.  The symptoms reported to be associated with the Veteran's asthma entail use of inhalers and anti-allergy medication and include avoidance of certain activities and filtering the air he breathes to the extent possible.  The indicated manifestations and symptoms are fully contemplated by the rating criteria and there is no indication that there are present signs or symptoms beyond the scope of those criteria.  Medical evidence fails to show anything unique or unusual about the Veteran's asthma that would render the schedular criteria inadequate.  There is otherwise no indication in the record that the pertinent DC fails to describe adequately or contemplate the current disability level of the disorder in question, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating.

Adjustment disorder

Service connection was established by RO action in 2007 for an adjustment disorder with mixed anxiety and depressed mood, for which a 30 percent rating was assigned under DC 9440, from October 1, 2007.  

Under 38 C.F.R. § 4.130, DC 9440, in the presence of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent evaluation is assignable.  A 50 percent rating is for assignment if one exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as:  Flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112  (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a score on the Global Assessment of Functioning (GAF) Scale, which is defined by American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM), 4th ed. (1994) as a number between zero and 100 percent that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  It, too, is noted that the fourth edition of the DSM has been supplanted by the fifth edition, which does not incorporate the GAF scale.  

Here, the Veteran takes issue with the notes written by a VA mental disorders examiner in 2007, alleging that they are inaccurate.  He asserts that the notes allude to him not having an impairment of short term memory, abstract thinking, forgetting to complete tasks, disturbance of mood and motivations, or difficulty in maintaining work and social relationships.  Those areas he notes were never addressed with him by the VA examiner.  

In his oral and written testimony, the Veteran alleges that, despite his full-time work as a nurse practitioner, he has problems with motivation and efficiency.  He reports experiencing problems completing tasks that are assigned to him or those, such as additional schooling, that he has undertaken on his own.  He noted that he had been diagnosed as having attention deficit disorder and that he had problems following through and completing tasks he had attempted.  At the February 2012 hearing, the Veteran's spouse indicated that she had observed that the Veteran had memory deficits and that he did not always take his medication as directed.  

A VA psychological examination in November 2007, which was conducted without the claims folder, disclosed the Veteran's complaints of anxiety, occasional irritability, and sleep difficulties.  Regular use of Buproprion was indicated.  On mental status evaluation, he exhibited an anxious mood but no other significant abnormality was identified.  A GAF scale of 75 was assigned with notation that there was no identifiable impairment of social and industrial functioning based on the Veteran's adjustment disorder with mixed anxiety and depressed mood.  
The record indicates that the Veteran was seen on a single occasion by a private therapist in October 2010 for evaluation of complaints of posttraumatic stress disorder.  

Further VA examination in December 2012 yielded findings culminating in diagnoses of depression not otherwise specified and an anxiety disorder not otherwise specified, for which a GAF score of 65 was assigned.  In the opinion of the VA examiner, the foregoing was productive of social and occupational impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The VA examiner found that as part of the Veteran's depression, he exhibited a depressed mood and crying spells and that his anxiety disorder was manifested by excessive worry and feeling edgy, with both entities contributing to trouble sleeping and decreased motivation in pleasurable activities.  His inattention, however, was judged to be related to nonservice-connected attention deficit disorder, which was noted to be a childhood disorder.  

VA outpatient treatment records complied in August 2014 reflect entry of assessments of a major depressive disorder, recurrent, with psychotic features, and rule out dysthymia.  In September 2014, assessments of an anxiety disorder and a mild, major depressive disorder were recorded.  

The evidence of record, with the exception of the testimony of the Veteran and his spouse, contraindicates entitlement to an initial rating in excess of 30 percent for his service-connected adjustment disorder with anxiety and depression.  While the Veteran's account and that of his spouse is certainly competent and not incredible, the VA findings on examination and during the course of treatment do not at all bolster the Veteran's argument that a higher initial rating, be it on a schedular or extraschedular basis, for the disorder in question.  Buchanan, Washington, supra.  A higher rating is therefore not for assignment at any point during the period from October 2007 to the present, based on a preponderance of the evidence indicating that such disorder is not more than 30 percent disabling.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun, supra.  

GERD

Service connection for GERD was established by RO action in January 2008.  At that time, a 10 percent rating was assigned under DC 7399-7346 as of October 1, 2007.  Use of the 99-suffix signifies that the disorder in question is not specifically listed in the VA's Schedule for Rating Disabilities.  See 38 C.F.R. §§ 4.20, 4.27.  

In seeking a rating higher than 10 percent and, specifically a 30 percent evaluation, the Veteran reports having received emergency medical treatment while on active duty for chest pain on the left side of the sternum and that a cardiac workup at that time was normal and treatment was provided for acid reflux.  He further describes regular arm or shoulder pain, usually on the left, due to his GERD and that he takes prescribed medication, Protonix, and over the counter medication for control of his symptoms.  He further mentions ongoing gurgling noises from regurgitation, the necessity of elevating his head while sleeping, and swallowing difficulties at times.  

Under DC 7346, a maximum evaluation of 60 percent is assignable for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation is assignable when there are two or more symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, DC 7346. 

When examined by VA in November 2007, the Veteran reported that his GERD had increased over the previous year, despite daily use of omeprazole.  Complaints of heartburn occurring several times daily and regurgitation were made known, but without identified weight loss or melena.  No evidence of gastritis was indicated on examination and the Veteran's primary limitation was from pain, with resulting moderate restrictions relating to employment and daily activities.  Further evaluation in December 2012 revealed complaints of reflux and burning with breakthrough symptoms occurring one to two times weekly despite medication use.  Those symptoms were reported not to have led to any loss of work time.  No dysphagia or abdominal pain was noted; his weight was noted to be stable.  His last VA gastrointestinal clinic appointment was reported to have been in December 2010 when it was noted that he was to be followed by his primary care physician and that VA primary care physician was reported to have indicated in June 2012 that the Veteran's GERD was generally stable with rare occurrences on pantaprazole.  Following the clinical evaluation, the VA examiner found that the Veteran's GERD was manifested by infrequent episodes of epigastric distress, pyrosis (otherwise known as heartburn), reflux, regurgitation, and a sleep disturbance due to esophageal reflux.  By the VA examiner's specific opinion, it was set forth that the Veteran's GERD was not persistently recurrent or associated with dysphagia or substernal arm or shoulder pain.

The period at issue is from October 1, 2007, to the present, and during such period a preponderance of the evidence is against a showing of a level as to warrant more than a 10 percent rating under DC 7346.  There is testimony indicating the presence of some of the required manifestations for assignment of a 30 percent or higher rating, but the clinical data do not so indicate and moreover, there is no showing of a considerable impairment of health caused by GERD.  Moreover, the rating criteria adequately encompass the Veteran's GERD and all its symptoms and manifestations and, thus, there is no basis for the assignment of an initial rating in excess of 10 percent on an extraschedular basis.  Thun, supra.  

A preponderance of the evidence, in opposition to the Veteran's account of an increased level of severity, is against the assignment of an initial rating in excess of 10 percent for GERD from October 1, 2007, to the present.  Fenderson, supra. As such, the benefit of the doubt rule is not for application and the claim for the assignment of any higher initial rating(s) must be denied.  38 U.S.C.A. § 5107(b); see Gilbert, Ortiz, supra. 

Rosacea

Evidence on file shows that service connection for rosacea was established by RO action in January 2008, at which time a 10 percent rating was assigned, by analogy, under 38 C.F.R. § 4.118, DC 7806, for eczema.  Under that DC, a 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  

The Veteran contends that service treatment records reflect a much larger percent of involvement of his exposed skin, noting that one inservice clinician had determined that 65 percent of his face was affected by rosacea.  He noted that in contrast to the 5 to 20 percent identified by VA.  He has reported flares with use of a mask for treatment of his sleep apnea and with alcohol consumption.  

When evaluated by VA in November 2007, the Veteran reported flushing of the skin and bumps which flared at least three to five time weekly.  Objectively, there was mild redness of the central face, without papules, telangiectasias, thickening of the skin, comedones, or rhinophyma.  About five percent of the exposed skin and about one percent of the total body were affected.  The pertinent diagnosis was of mild rosacea and no functional impairment was attributed thereto by the VA examiner.  Photographs of the skin were obtained and reviewed.  

On further VA examination in December 2012, the Veteran reported that his rosacea had been less bothersome over the preceding year and that he used an over the counter cream on his face a couple of times monthly, but had not used any prescriptive medication recently.  In fact, the VA examiner noted that previously prescribed skin medication had not been refilled since July 2010 and that treatment records compiled over the preceding two years were silent for rosacea.  He still reported ongoing intermittent flushing of facial skin.  On clinical evaluation, there was very mild diffuse erythema of the exposed face, neck, and scalp inconsistent with expected central erythema of rosacea, but with a reported complaint of intermittent flushing consistent with rosacea.  No papules, telangiectasias, skin thickening, comedones, or rhinophyma were present and there was no evidence of disfigurement.  The diagnosis was of no objective evidence of rosacea today on objective examination; this disease may be only intermittently active.  No percent of the total body or exposed skin was noted, but per the Veteran's description of intermitted activity, one percent of the total body and five to 10 percent of the exposed areas were affected.  No adverse effect on employment was indicated in the opinion of the VA examiner.  

Here, the record as a whole fails to show involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, as is required for a 30 percent rating.  Likewise, none of the manifestations necessary for a 50 percent evaluation, i.e., more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, are shown.

This evidence as developed postservice is clearly at odds with the inservice notation by the Veteran or an attending medical professional that 65 percent of his face, as opposed to the entire body surface, was adversely affected.  The Veteran's testimony and that of his spouse is competent and not incredible; however, the postservice data are consistent and clearly indicative of only minimal involvement as to his rosacea, with there being no indication of any need for its ongoing medical management.  Thus, a preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent throughout the period in question.  There also is no indication that the Veteran's rosacea is manifested by symptoms or manifestations which are not fully identified by the schedular rating criteria and, on that basis, consideration of the assignment of an initial rating in excess of 10 percent need not proceed any further.  Thun, supra.  

Allergic rhinitis

By rating action in January 2008, service connection for allergic rhinitis was granted and a 0 percent rating therefor was assigned from October 1, 2007, under DC 6522.  The Veteran challenges that rating on the basis of service treatment records which he states demonstrate nasal swelling and obstruction due to inflammation.  He adds that he underwent desensitization treatment on two occasions in order to build immunity to certain allergens, although each such treatment was not fully completed.  He denies use of a systemic corticosteroid, but notes that his medications are in part steroidal.  

DC 6522 provides ratings for allergic or vasomotor rhinitis.  Allergic or vasomotor rhinitis without nasal polyps, but with greater than a 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated as 10 percent disabling.  Allergic or vasomotor rhinitis with nasal polyps is rated as 30 percent disabling.  38 C.F.R. § 4.97, DC 6522. 

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial compensable disability rating for his allergic rhinitis.  Here, there is no showing of any nasal polyps during the relevant period and the required level of obstruction of one or both nasal passages is not clinically identified, as to warrant an initial compensable rating at any point from October 1, 2007, to the present.  Id.

The Board has considered the statements from the Veteran and his spouse as to his entitlement to a compensable rating.  Notably, his statements as to the occurrence of partial or total nasal obstruction at times are not inherently incredible, but they are, however, not corroborated by any medical finding or opinion during the period at issue.  See Buchanan, Washington, supra.  The Board takes note that the time of a VA examination in November 2007 the Veteran reported that he had last been treated with antibiotics in terms of his rhinitis in August 2007.  His current symptoms were those of nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  He further complained of constant breathing difficulty.  Clinically, there were no signs of nasal obstruction, polyps, hypertrophy of the turbinates, rhinoscleroma, tissue loss, scarring, or deformity.  The pertinent diagnosis was of perennial allergic rhinitis and significant occupational effects were noted to result, including decreased concentration, hearing difficulty, and pain.  Moderate limitation were identified in terms of the performance of daily activities.  

Further VA examination in December 2012 revealed the Veteran's complaints of continuing difficulties involving his rhinitis, noting use of over the counter medications and including an inhaled nasal steroid.  He reported that he was interested in further desensitization treatment for his allergies which he had attempted previously.  Objectively, no obstruction greater than 50 percent of the nasal passages on both sides or complete obstruction on one side was evident.  The Veteran reported having been told that he had nasal polyps but none were shown on evaluation or through a review of prior medical records.  There was no evidence of permanent hypertrophy of the nasal turbinated due to rhinitis.  The VA examiner indicated that the Veteran's rhinitis affected his ability to work and cited the Veteran's own account of sneezing and coughing and having to excuse himself from performing nurse practitioner duties at Walgreens in order to cleanse his nasal passages.  

On the basis of the evidence of record, including the competent and credible testimony and/or statements of the Veteran and his spouse, the Board is persuaded that a preponderance of the evidence is against the assignment of a compensable schedular evaluation for rhinitis from October 2007 to the present.  The requisite blockage of the nasal passages and/or nasal polyps are not shown, as contemplated by the applicable rating criteria.  Additionally, the symptoms reported to be associated with the Veteran's service-connected rhinitis, including nasal congestion and blockage requiring use of medication are contemplated by the rating criteria and there is no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria.  Medical evidence fails to show anything unique or unusual about the Veteran's mild rhinitis that would render the schedular criteria inadequate.  There is otherwise no indication in the record that the pertinent DC fails to describe adequately or contemplate the current disability level of the disorder in question, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating.  Thun, supra. 

External hemorrhoids

The Veteran alleges that he is entitled to a compensable rating for his hemorrhoids on the basis of bleeding from his hemorrhoids which required treatment both in service and thereafter.  They are noted by him to flare "fairly frequently" or about two times monthly.  He notes that they are reducible, although they are at times associated with an anal fissure.  

The Veteran's service-connected hemorrhoids are currently evaluated as noncompensable under DC 7336.  Under this code, external or internal hemorrhoids are assigned a noncompensable rating when they are mild or moderate.  A 10 percent disability rating is assigned when external or internal hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent disability rating is assigned when there are external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 

At the initial postservice VA medical examination in December 2007, the Veteran complained of anal itching and burning, along with diarrhea and pain.  Reported use of over the counter cremes and preparations was made and there were noted to be recent flare-ups with blood being noted on toilet tissue and three recent guaiac-positive stools.  Clinically, only small external hemorrhoids were evident, without bleeding, thrombosis, fissure, fistula, or extensive redundant tissue.  No other abnormal findings were cited.  The diagnosis was of external hemorrhoids and it was opined by the VA examiner that hemorrhoidal pain significantly affected the Veteran's ability to perform his job and had a moderate impact on the performance of certain everyday activities.  

Further examination by VA in December 2012 disclosed mild, small, or moderate external hemorrhoids, with a reported symptom of persistent bleeding.  No other indicated abnormality was set forth by clinical evaluation.  It was the VA examiner's opinion that the Veteran's hemorrhoids had no impact upon his performance of his employment.  Prior blood studies reflected values inconsistent with the presence of anemia.  

In all, the record fails to identify external or internal hemorrhoids which are large, thrombotic, irreducible, manifested by excessive redundant tissue, or evidencing frequent recurrences.  Indicia of anemia or anal fissures are likewise absent.  There is a competent, credible complaint of hemorrhoidal bleeding, as noted by the Veteran, but bleeding was not clinically evident on either VA examination, nor did either VA examiner or any other evaluating or treating medical professional find it to be a manifestation of the Veteran's hemorrhoids.  There is otherwise little or no corroboration of any such bleeding to be persistent.  In all, a preponderance of the evidence is found to be against a finding that the Veteran's external hemorrhoids warrant a compensable schedular evaluation at any point from October 1, 2007, and the record does not identify symptoms or manifestations of the disorder at issue which are not fully accounted for by DC 7336, such as might lead to the assignment of an extraschedular evaluation.  Thun, supra. 


ORDER

An initial rating in excess of 30 percent for asthma prior to June 9, 2010, and in excess of 60 percent on and after June 9, 2010, is denied.  

An initial rating in excess of 30 percent for an adjustment disorder with mixed anxiety and depressed mood is denied.  

An initial rating in excess of 10 percent for GERD is denied.

An initial rating in excess of 10 percent for rosacea is denied.  

An initial compensable rating for allergic rhinitis is denied.  

An initial compensable rating for external hemorrhoids is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


